                      1 MICHAEL R. FARRELL (BAR No. 173831)
                        STEPHANIE S. ELDER (BAR No. 299107)
                      2 STACEY A. VILLAGOMEZ (BAR No. 317081)
                        ALLEN MATKINS LECK GAMBLE
                      3  MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: mfarrell@allenmatkins.com
                      6 E-Mail: selder@allenmatkins.com
                        E-Mail: svillagomez@allenmatkins.com
                      7
                        Attorneys for Intervenor-Plaintiff
                      8 P3 SANTA BARBARA, LLC
                      9                          UNITED STATES DISTRICT COURT
                     10                         CENTRAL DISTRICT OF CALIFORNIA
                     11 BRONX WEBSTER, LLC,                    Case No. 2:18-cv-01838 JVS (SKx)
                                                               Courtroom: 10C
                     12            Plaintiff,
                                                               AMENDED JUDGMENT PURSUANT
                     13      vs.                               TO STIPULATION
                     14 BEHAVIORAL PROPERTY PARTNERS,
                        LLC; and MICHAEL R. TREANOR,
                     15
                                   Defendants.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28


                                            AMENDED UDGMENT PURSUANT TO STIPULATION
atkins Leck Gamble
ory & Natsis LLP
 1          IT HAVING BEEN STIPULATED by and between Intervenor-Plaintiff P3 Santa
 2 Barbara, LLC and its subsidiaries and affiliates ("P3 SB") and Defendant Bronx Webster,
 3 LLC and its subsidiaries and affiliates ("Bronx Webster"), that judgment be entered in
 4 accordance with the terms of the Stipulation for Entry of Judgment ("Stipulation"), dated
 5 May 14 and 15, 2019, said Stipulation having been filed herewith, being fully advised, and
 6 good cause appearing therefor, the Court enters its judgment as follows:
 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 8          1.    This judgment affects the real property located in Santa Barbara County,
 9 California, commonly known as 1964 Las Canoas Road, Santa Barbara, California (the
10 "Property") more particularly described in Exhibit A, which is attached hereto.
11          2.    As of July 18, 2018, P3 SB has held and continues to hold its interest in the
12 Property as a fee simple owner. P3 SB has a clear and unbroken chain of title through its
13 foreclosure on the Multifamily Deed of Trust, Assignment of Rents, Security Agreement,
14 and Fixture Filing (the "Deed of Trust"), executed by the previous fee simple owner of the
15 Property, Behavioral Property Partners, LLC, and recorded in the Official Records of the
16 County of Santa Barbara on October 26, 2016, as Document No. 2016-0056847. The
17 Trustee's Deed Upon Sale evidencing P3 SB's valid foreclosure of the Deed of Trust was
18 recorded on July 25, 2018 in the Official Records of the Santa Barbara County Recorder's
19 Office as Instrument No. 2018-0031241.
20          3.    Bronx Webster owns no right, title, estate, lien, or interest in the Property.
21          4.    Bronx Webster is enjoined from making any further claim to right, title,
22 estate, lien, or ownership interest in the Property, by legal action or otherwise, on the basis
23 of any fact or facts that were asserted in this action.
24          5.    Bronx Webster's cause of action for specific performance compelling the sale
25 of the Property from Behavioral Property Partners, LLC and Michael R. Treanor, as set
26 forth in Bronx Webster's Complaint for Breach of Contract [Dkt. No. 1], is dismissed with
27 prejudice.
28

                                             -2-
                           AMENDED JUDGMENT PURSUANT TO STIPULATION
 1         6.    With the exception of P3 SB’s claim for quiet title, P3 SB’s Complaint in
 2 Intervention [Dkt No. 40], including causes of action for imposition of an equitable lien
 3 and declaratory relief are dismissed with prejudice.
 4         7.    Other than as indicated in the Court’s Order disposing of P3 SB’s Motion to
 5 Intervene and Expunge Lis Pendens [Dkt. 61], the parties shall bear their own costs and
 6 fees.
 7         IT IS SO ORDERED.
 8
 9
10 Dated: June 12, 2019
                                                 Hon. James V. Selna
11
                                                 Judge of the United States District Court for
12                                               the Central District of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -3-
                          AMENDED JUDGMENT PURSUANT TO STIPULATION
 1                                           EXHIBIT A

 2
 3
     For APN/Parcel ID(s): 021-010-028
 4
   That certain real property located within the City of Santa Barbara, in the County of Santa
 5 Barbara, State of California, described as follows:
 6
     Beginning at the Southeasterly corner of a tract of land firstly described in the deed from
 7   Robert B. Canfield to Edward S. Spaulding recorded February 17,1914, in Book 143, at
     Page 125 of Deeds, records of said County, said point of beginning being an angle point in
 8   the centerline of Las Canoas Road as described in the deed from R.B. Canfield to the
 9   County of Santa Barbara, recorded in Book 122, at Page 445 of Deeds, records of said
     County, as shown on map filed in Book 4, at Page 86 of Maps and Surveys, in the Office
10   of the County Recorder of said County, from which a 2" brass capped survey pipe set on
11   the Easterly line of said Spaulding tract, being the same as the Easterly line of the A. S.
     McDonald tract as shown on map filed in Book 21, at Pages 119 and 120 of Record of
12   Surveys, in the Office of the County Recorder of said County, bears North 0°16' East
     20.11 feet; thence North 0°16' East along the Easterly line of said Spaulding tract, 181.77
13   feet to a 3/4" survey pipe sat at the intersection of the City Limit line of the City of Santa
14   Barbara; thence North 10 42' West continuing along said Spaulding tract of land 581.30
     feet to a 2" brass capped survey pipe set at the most Southerly corner of a tract of land
15   secondly described in the deed from said Robert B. Canfield to Edward S. Spaulding,
     recorded February 17, 1914 in said Book 143, at Page 125 of Deeds, records of said
16
     County; thence along the Southeasterly line of said last mentioned Spaulding tract as
17   shown on said map filed in Book 21, at Pages 119 and 120, of Record of Surveys, in the
     Office of the County Recorder of said County, the following courses and distances: North
18   36°35' East 162.75 feet to a ½ survey pipe; North 56°07' East 272.36 feet to a 2" brass
19   capped survey pipe; North 32°22'30" East 252.30 feet to a 2" brass capped survey pipe;
     North 51°02'30" East 173,00 feet to a 2" brass capped survey pipe and North 44°58' East
20   401.13 feet to a ¾" survey pipe; thence leaving the Southeasterly line of said Spaulding
     tract and into the tract of land shown on said map filed in Book 21, at Pages 119 and 120
21
     of Record of Surveys, in the Office of the County Recorder of said County; South 31°43'
22   East 133.22 feet to a ¾" survey pipe; thence South 43°30'20" East 75,22 feet to a 3/4"
     survey pipe; thence South 86°24'20" East 167.51 feet to a 3/4" survey pipe; thence North
23   53°46'30" East 97.69 feet to a 3/4" survey pipe; thence South 48°57'50" East 232.12 feet to
24   a cross cut on rock in the average centerline of Las Canoas Creek; thence following the
     average centerline of Las Canoas Creed the following courses and distances: South
25   22°23'30" West 232.74 feet to a 3/4" survey pipe; South 45°57'50" East 231.33 feet to a
     cross cut on rock south 23°48'30" West 87.81 feet to a cross cut on rock; South 23°01'50"
26
     East 128.33 feet to cross cut on rock; South 16°23'10" West 203.55 feel to cross cut on
27   rock; South 29°30'30" West 171.37 feet to cross cut on rock; South 35°53'49" East 123,13
     feet to cross cut on rock; and South 0°13'30" West 97.69 feet to an angle point in the
28   centerline of said Las Canoas Road as shown on said map filed in Book 4, at Page 86 of

                                               EXHIBIT A
                                                 Page 4
 1 Maps and Surveys, in the Office of the County Recorder of said County, and as described
   in said deed to the County of Santa Barbara; thence following the centerline of said Las
 2 Canoas Road the following courses and distances; South 61°00' West (at 180.5 feet more
 3 or less across said City Limit line of the City of Santa Barbara) 209.80 feet: South
   87°55'30" West 317.45 feet; South 68°18'30" West 208.10 feet; South 61°58'30" West
 4 102.80 feet South 76°14' West 90.40 feet; North 42017' West 139.60 feet; South 72°26'
   West 109.75 feet; North 69°14' West 89.60 feet; South 49°50'30" West 126.30 feet and
 5
   South 81°10' West 171.80 feet to the point of beginning.
 6
   EXCEPTING THEREFROM that property conveyed to the County of Santa Barbara, and
 7 the Santa Barbara County Flood Control and Water Conservation District as shown In the
 8 deed recorded in February 8, 1966 as Instrument No, 4487 in Book 2139, Page 724, of
   Official Records.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           EXHIBIT A
                                             Page 5
